Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/19 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
  Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 13 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations in claim 12 are: “network interface means”, “a storage means”, and “change control means”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim
limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Yamada (US P. No. 2009/0168103).
As to claim 1, Yamada teaches an information processing device (1 in fig. 1) comprising: 
an extraction unit (i.e., control unit 10 in fig. 1) that extracts a parameter different from an initial setting from among information about a combination of parameters related to a formation of an image (S111 or S113 in fig. 2, p. [0063], [0064]), the information being saved in an image forming device to be operated (2 in fig. 1, p. [0045]); and 
a confirmation unit that presents the extracted parameter to a user, and prompts the user to confirm a desire to change (S124 or S127 or S129 in fig. 3 and fig. 90 in fig. 4, p. [0082] teaches a desired print setting icon is selected from the print setting UI screen 90 by the user through the input unit 16 and the selection is confirmed by clicking on the "APPLY" button 95 and the OK button 96 at the bottom of the print setting UI screen 90).


As to claim 6, Yamada teaches the confirmation unit presents content of a recommended change to the user after presenting the extracted parameter (step S126 in fig. 3 is after S111 in fig. 2).
As to claim 7, Yamada teaches the confirmation unit decides a candidate of the content of the change on a basis of a combination of read- out parameters and history of changes to the combination (p. [0082]).
As to claim 8, Yamada teaches in a case in which content of a change received from the user corresponds to predetermined prohibited matter, an indication of not accepting the change is presented to the user (p. [0083]).
As to claim 9, Yamada teaches in a case in which a parameter related to a destination is included in a combination of read-out parameters, the user is prompted to confirm a current destination (p. [0082]).
As to claim 10, Yamada teaches the image forming device to be operated is specified on a basis of an image captured by a glasses-style terminal that the user wears on one's head (p. [0082]). 
As to claim 12, Yamada teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information, the process comprising: 
extracts a parameter different from an initial setting from among information about a combination of parameters related to a formation of an image (S111 or S113 in fig. 2, p. [0063], [0064]), the information being saved in an image forming device to be operated (2 in fig. 1, p. [0045]); and 
presents the extracted parameter to a user, and prompts the user to confirm a desire to change (S124 or S127 or S129 in fig. 3 and fig. 90 in fig. 4, p. [0082] teaches a desired print setting icon is selected from the print setting UI screen 90 by the user through the input unit 16 and the selection is confirmed by clicking on the "APPLY" button 95 and the OK button 96 at the bottom of the print setting UI screen 90).
As to claim 13, Yamada teaches an information processing device (1 in fig. 1) comprising: 
means for extracting a parameter different from an initial setting from among information about a combination of parameters related to a formation of an image (S111 or S113 in fig. 2, p. [0063], [0064]), the information being saved in an image forming device to be operated (2 in fig. 1, p. [0045]); and 
means for presenting the extracted parameter to a user, and prompts the user to confirm a desire to change (S124 or S127 or S129 in fig. 3 and fig. 90 in fig. 4, p. [0082] teaches a desired print setting icon is selected from the print setting UI screen 90 by the user through the input unit 16 and the selection is confirmed by clicking on the "APPLY" button 95 and the OK button 96 at the bottom of the print setting UI screen 90).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Natori (US P. No. 11,122,182).
As to claim 2, Yamada does not teach a reception unit that receives an instruction to change a parameter by the user through speech input. Natori teaches the above limitation (title and abstract, and col. 1, lines 33-45, col. 4, lines 4-12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Yamada for speech input to edit a setting parameter. The suggestion for modifying the system of Yamada can be reasoned by one of ordinary skill in the art as set forth above by Natori because the modified communication system would increase the functionalities to communicate with the host device via voice input.
As to claim 3, Natori teaches in a case in which a parameter name spoken by the user is different from a parameter name used by the image forming device, the reception unit converts the spoken parameter name to the parameter name used by the image forming device (col. 1, lines 33-45, col. 4, lines 4-12).
As to claim 4, Yamada teaches in a case in which content of a user utterance received after an output of an image is content demanding to output the image again, content of a change to a recommended parameter is presented through voice interaction with the user (p. [0048]).
As to claim 5, Yamada teaches before finalizing the content of the change, a screen presenting a comparison of an image representation in a case of using the unchanged parameter and an image representation expected in a case of using the changed parameter is presented to the user (p. [0048]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Mihira (US P. No. 2020/0125305).
As to claim 11, Yamada teaches a terminal (1 in fig. 1) comprising: 
an extraction unit (i.e., control unit 10 in fig. 1) that extracts a parameter different from an initial setting from among information about a combination of parameters related to a formation of an image (S111 or S113 in fig. 2, p. [0063], [0064]), the information being saved in an image forming device to be operated (2 in fig. 1, p. [0045]); and 
a confirmation unit that presents the extracted parameter to a user, and prompts the user to confirm a desire to change (S124 or S127 or S129 in fig. 3 and fig. 90 in fig. 4, p. [0082] teaches a desired print setting icon is selected from the print setting UI screen 90 by the user through the input unit 16 and the selection is confirmed by clicking on the "APPLY" button 95 and the OK button 96 at the bottom of the print setting UI screen 90).
Although, Yamada does not teach his terminal that would be a mobile terminal, Mihira teaches the above limitation (fig. 1 and p. [0078]-[0080])).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Yamada for setting parameter by a mobile terminal. The suggestion for modifying the system of Yamada can be reasoned by one of ordinary skill in the art as set forth above by Mihira because the modified communication system would increase the functionalities to communicate with other devices via wireless network.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Miyamoto (US P. No. 2016/0065766) discloses when two or more setting values that are settable based on the setting screen currently displayed at the display portion 11 and are in the relation such that they cannot be set simultaneously with each other have been extracted, and in addition, another setting value that can be set simultaneously with any of the two or more setting values has been extracted as a recommended value, the primary control portion 4 generates a plurality of pieces of display-candidate data such that all possible combinations of the recommended values are included one in each of the plurality of pieces of the display-candidate data with no two setting values that are not settable simultaneously with each other included in the same one of the plurality of pieces of display-candidate data. 
	

	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 19,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672